Citation Nr: 1215170	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for seasonal allergies with recurrent sinusitis.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to September 1992 and from January 2005 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's preexisting chronic seasonal allergies with recurrent sinusitis increased in severity during her second period of active service.


CONCLUSION OF LAW

The criteria for service connection for aggravation of chronic seasonal allergies with recurrent sinusitis disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the favorable determination contained herein with regard to the Veteran's claim for service connection for seasonal allergies with recurrent sinusitis, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

In this case the Board finds that the Veteran's preexisting chronic seasonal allergies with recurrent sinusitis disability permanently increased in severity during her second period of active service.  The Board notes that chronic seasonal allergies with recurrent sinusitis were not shown by the service treatment records from the Veteran's first period of active service which ended in September 1992.

The Veterans periodic physical examination reports while on active duty for training subsequent to 1992 are not of record.  A physical examination report for return to active duty in January 2005 is also not of record.

VA outpatient treatment records prior to the Veteran's second period of active duty, which began in January 2005, reveal findings of chronic sinus problems in December 1999, as well as findings of seasonal rhinitis and allergic rhinitis in September and October 2004.  

A December 2006 service treatment record notes chronic allergic sinusitis.  (Contained in Volume 1 and envelope 2 of the claims file).  A March 2007 service treatment record reveal complaints of severe nasal congestion.  (Contained in Volume IV of the claims file).  The Veteran was noted to be using Claritin, Flonase, Singulair, and codeine medication, with no improvement of symptoms.  The March 2007 record notes that the Veteran had been evaluated by and ENT and that she had received a CT scan of the sinuses, although these records are not contained in the claims file.  Examination revealed the Veteran to have periorbital shiners (dark circles under the eyes), enlarged inferior turbinates, pale bluish mucosa and moderate edema.  The impression included perennial allergic rhinitis with small seasonal allergic rhinitis component refractory to medical therapy.  The examiner prescribed the Veteran additional medications and ordered extract for injections via Walter Reed.

The post-service treatment records include a July 2007 VA treatment record noting that the Veteran had been prescribed immunotherapy while in service.  An August 2007 VA treatment record notes that the Veteran reported that her symptoms had increased in the last three years (during service).  The August 2007 record states that a January 2007 CT scan (during service) revealed mild mucosal thickening of sphenoid, ethmoid, and maxillary sinuses bilaterally, with soft tissue opacity occluding the ostiomeatal units bilaterally.  On VA examination in January 2008 the diagnoses included chronic seasonal allergies with recurrent sinusitis.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Based on the service treatment records showing increased treatment for the Veteran's seasonal allergic rhinitis disability when compared to prior to service, and based on the Veteran's assertions on an August 2007 VA treatment record and at her February 2012 hearing that her nasal problems increased in severity during her second period of active service, the Board finds that the Veteran's preexisting nasal disability increased in severity during her second period of active service.  The Board notes that during service immunotherapy injections were recommended as treatment for the first time.  This also indicates that the Veteran's seasonal allergic rhinitis disability increased in severity during the Veteran's second period of active service.  

In this case there is no medical evidence stating that the Veteran's chronic seasonal allergies with recurrent sinusitis did not increase in severity during her second period of active service.  Additionally, the record does not contain clear and unmistakable evidence indicating that the increase in severity was due to the natural progress of the disease.  Accordingly, the Board finds that the Veteran's preexisting sinus disability was aggravated by service and that service connection for chronic seasonal allergies with recurrent sinusitis is warranted.  See 38 C.F.R. § 3.306.


ORDER

Service connection for chronic seasonal allergies with recurrent sinusitis is granted.


REMAND

A March 2007 service treatment record notes that the Veteran had restrictive lung disease with a possible asthmatic component.  The Veteran asserts that she developed asthma during her second period of active service.  In this case the post-service medical records are conflicting as to whether the Veteran currently has asthma.  Accordingly a VA examination with opinion should be obtained.

It is unclear from the record whether all of the Veteran's service treatment records have been obtained and an effort should be made to obtain the all such records.

The Veteran should be provided VCAA notice regarding secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  With regards to the Veteran's asthma claim, send corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310.

2.  Obtain the Veteran's service treatment records for her period of Reserves service from September 1992 to January 2005, as well as any other service treatment records which have not already been obtained. 

3.  Obtain the Veteran's VA treatment records dated from October 2009 to present.

4.  When the above development has been accomplished, afford the Veteran a medical examination.  The examiner must be provided the Veteran's claims file for review in conjunction with the examination.  If the Veteran does not appear for the examination, the examiner should provide the requested opinions based on a review of the claims file.  The examiner is requested to answer the following questions:

a.  The examiner is requested to opine whether the Veteran currently has asthma.  If asthma is not found the examiner should discuss the prior medical findings of asthma and provide a rationale for the opinion.  

b.  If the Veteran is currently found to have asthma, the examiner should provide an opinion as to whether the asthma developed during either of the Veteran's periods of active duty service. 

c.  If the examiner finds that the Veteran currently has asthma and that the Veteran first developed asthma after discharge from her second period of service, provide an opinion as to whether the Veteran's asthma is caused by the Veteran's service-connected seasonal allergies with recurrent sinusitis or whether there is any increase in the severity of the Veteran's asthma due to the service-connected seasonal allergies with recurrent sinusitis.

d.  If the examiner finds that the Veteran currently has asthma and that the Veteran first developed asthma after her first period of active duty, but prior to her second period of active duty, opine whether it is clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a chronic asthma disability prior to her second period of active duty, and, if so, opine whether it is clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability did not increase in severity during the second period of service beyond the natural progress of the disability.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


